Exhibit 10.1
 
Z&Z Medical Holdings, Inc.
EMPLOYMENT CONTRACT
 
THIS AGREEMENT is made this 15th day of October 2007, by and between Thomas W.
Gardner, hereinafter referred to as "Chief Executive Officer", "CEO", and Z&Z
Medical Holdings, Inc., (ZZMH) a Nevada corporation, hereinafter referred to as
"the Company".
 
IN CONSIDERATION of the CEO employment by the Company, of the mutual covenants
contained herein, the mutual reliance of the parties thereon and the mutual
benefits to be derived therefrom, including, but not limited to, the enhancement
of the Company's ability to raise capital, solicit investors, increase the value
of its stock, (of which the CEO is a major shareholder) and to generally conduct
its business; the parties hereto hereby agree as follows.
 
(1)          Thomas W. Gardner shall be employed by the Company in the
capacities of CEO. The CEO shall have and exercise such duties,
responsibilities, privileges, powers and authority as may be assigned to him by
the Board of Directors, the Bylaws of the Company and in accordance with the
applicable statues, codes and regulations under federal, state or municipal law.
 
(2)          The CEO shall receive up to but no more than a salary of one
hundred forty thousand dollars ($150,000) per annum for the first year; one
hundred sixty thousand dollars ($170,000) per year for the second year; and one
hundred eighty thousand dollars ($190,000) per year for the third year, payable
in substantially equal semimonthly installments, commencing immediately upon
receipt of funds by the Company, from any source, in any aggregate amount equal
to or greater than two million dollars ($2,000,000). The CEO shall be entitled
to receive raises in salary and or a sales commission, at the discretion of the
CEO of the Company, in an amount not to exceed ten percent (10%) per annum or
the previous calendar year's percentage increase in the Consumer Price Index,
whichever is greater. The term of the CEO employment shall extend for a period
of three (3) years.
 
(3)          Other than the capital appreciation of the CEO's stock in the
Company or a uniformly disbursed dividend payment, or successions thereof,
properly declared by the Board of Directors, or normal employee benefits in an
amount or of a value not to exceed twelve percent (12%) of the CEO gross salary;
the abovementioned salary shall be the only compensation received by the CEO
from the Company during the term hereof. The CEO shall be eligible to
participate in any profit-sharing or employee stock option program, but only
after ninety (90) calendar days subsequent to the listing of The Company's stock
on either the New York or American Stock Exchange or the National Association of
Securities Dealers Automatic Quotation system (NASDAQ). If a profit-sharing plan
is established by the Board of Directors, the CEO shall not be eligible to
receive more than five percent (5%) of the total annual disbursements from such
plan and the total pool available for such plan shall not exceed one percent
(1%) of the net pre-tax profit of the company.
 
(4)          The CEO is hereby authorized to only incur reasonable expenses for
promoting the business of the Company, in accord with budgetary guidelines and
operating policy. At the end of each month, upon presentation of original
receipts therefore, the Company shall reimburse the CEO for those pre-authorized
expenses, including appropriate entertainment, travel and miscellaneous other
expenses reasonably incurred in the promotion of the business of the Company or
in performance of his duties as an employee hereunder.
 
(5)          It is mutually understood that from the date hereof until the
commencement of regular payments of said salary, the CEO shall be permitted to
financially support himself by whatever means necessary; however, beginning
immediately upon commencement of said regular payments of salary, the CEO shall
devote his time, attention and energies to the Company. Except by expression
written permission by the Board of Directors, CEO shall not seek nor accept any
employment or compensation outside of the Company; nor shall he directly or
indirectly, alone or as a member of a partnership, or as an officer, director or
shareholder of a corporation, be engaged in or connected with any other
commercial duties or pursuits which are in any manner competitive with the
Company. However, CEO may continue to receive compensation including distributed
profits, royalties, board of directors' compensation or other direct
compensation from pre-existing business relationships that may be maintained by
delegation of management to others and that such delegation does not interfere
with the duties of the CEO as required by the Company.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
(6)          The CEO shall promptly disclose to the Company, in writing and form
satisfactory to the Board of Directors thereof, all discoveries, developments,
improvements and inventions, whether or not patentable, (hereinafter referred to
as "Intellectual Properties''), conceived or made by the CEO during the term
hereof, directly related to the primary Intellectual Properties being licensed
to the company under a separate licensing agreement whether conceived or made
during regular working hours or any other time. The CEO shall likewise disclose
unto the Company any such Inventions conceived or made by others directly
related to the company's business, which may be of benefit to the Company
knowledge of which the CEO shall obtain during the term hereof. Any inventions
related to the business of the Company but not directly related to the primary
Intellectual Properties being licensed to the company under a separate licensing
agreement shall be submitted first to the Company which will have the first
right of refusal to then develop said inventions, as specified in paragraphs (8)
and (10) of this contract.
 
(7)          The CEO hereby assigns, transfers and conveys all of his rights,
title and interest to or in any and all said Intellectual Properties directly
related to the further development of the primary Intellectual Properties to the
Company being licensed to the company under a separate licensing agreement. The
CEO further agrees to execute such documents and to perform such other actions
and activities, at the expense of the Company, as may be necessary or desirable
as determined by the Board of Directors thereof, (i) for the filing of patent,
mask works, trade marks or copyright applications and issuance of patents (both
domestic and foreign) for such Inventions, and (ii) to complete exclusive
ownership by the Company of such Inventions and patent applications and patents.
It is mutually understood and agreed that the term "Inventions" as used herein
shall be construed to include all forms of intellectual property and the term
"patent" as used herein shall be interpreted to include all forms of
intellectual property protection, including, without limitation, patents,
copyrights, international copyrights and literary property.
 
(8)          The CEO hereby grants a right of first refusal to the Company to
acquire exclusive license to or in any Intellectual Properties related to the
business of the Company (but not related to the further development of the
primary licensed Intellectual Properties) of the CEO conceived during the term
of this agreement. If the Company does not wish to pursue development of said
Inventions within period of sixty (60) days of being noticed by the CEO, the CEO
is free to pursue their development outside of the Company, so long as such
development activities and resulting products are not substantially distractive
or demanding of the CEO time and energy, and/or competitive with any of the
Company's current or planned initiatives or business. In the event, that the
Company desires to go forward with the CEO Intellectual Properties, the CEO
further agrees to execute such documents and to perform such other actions and
activities, at the expense of the Company, as may be necessary or desirable as
determined by the Board of Directors thereof, (i) for the filing of patent
applications and issuance of patents (both domestic and foreign) for such
Intellectual Properties, and (ii) to complete exclusive licensure to the Company
of such intellectual Properties and patent applications and patents. It is
mutually understood and agreed that the term " Intellectual Properties " as used
herein shall be construed to include all forms of intellectual property and the
term "patent" as used herein shall be interpreted to include all forms of
intellectual property protection, including, without limitation, patents,
copyrights, international copyrights and literary property.
 
(9)          The CEO is free to pursue other Intellectual Properties created or
co-created by him so long as such Intellectual Properties and their pursuit is
non-competitive to and remains non-competitive with the Company's business and
Company's Intellectual Properties and that such pursuit does not interfere with
the duties of the CEO as required by the Company.
 
(10)          Except as permission may be specifically granted to the CEO by the
Board of Directors of the Company, or as provided for under paragraph (8) of
this agreement, the CEO agrees to hold in confidence and not to disclose to any
third party, except to authorized persons in the course of his work for the
Company, said Intellectual Properties and any and all information of a
confidential nature not generally known or available to the public which is
delivered or made available to the CEO in the course of his work for the
Company, or which the CEO may obtain in connection with his employment with the
Company, relating to the business or operations of the Company, or its clients
or customers, including, without limitation, scientific or technical
information, market or marketing information, personal contacts, designs,
processes, procedures, formulas or improvements. The CEO further agrees to hold
and use articles representing or disclosing said Intellectual Properties
acquired by the Company and information only in such manner as would benefit and
protect the Company including holding such information in confidence until the
release thereof is authorized by the Board of Directors.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
(11)          The CEO agrees to hold all such Intellectual. Properties, contacts
and information as Trade Secrets and proprietary information of the Company and
further warrants never to use any such Inventions, contacts or information to
compete with or against the Company either during the term of this Agreement or
at any time thereafter. The CEO further warrants that during the term hereof he
will maintain full fidelity to the stockholders of the Company and guard and
protect the interests thereof with the same prudence and diligence as he would
his own.
 
(12)          In the event that the CEO is mentally or physically incapacitated
or otherwise unable to perform his duties hereunder, all of the terms and
conditions prescribed herein shall remain in full force and effect, except that
the Board of Directors may elect to reduce his salary by a maximum of fifty
percent (50%) and delegate or assign such duties, responsibilities, privileges,
powers or authority previously held or exercised by the CEO unto whatever party
or parties such assignment shall be deemed to be in the best interests of the
Company including the naming of a temporary or permanent successor or successors
as Chief Executive Officer.
 
(13)          All rights of the Company hereunder shall extend to its successors
and assigns. if the Company shall at any time be merged or consolidated into or
with any other corporation or entity or if substantially all of the assets of
the Company are transferred to another corporation or entity, the provisions of
this Agreement shall survive any such transaction and shall be binding upon and
inure to the benefit of the corporation resulting from such merger or
consolidation of the corporation to which such assets will be transferred, and
this provision shall also apply in the event of any subsequent merger,
consolidation or transfer. The Company, upon the occasion of any of the
above-described transactions, shall include in the appropriate agreements the
obligation that the payments herein agreed to be paid to or for the benefit of
the CEO shall he paid and that the provisions of this paragraph shall be
performed.
 
(14)          Neither this Agreement nor any of his rights or duties hereunder
may be assigned by the CEO without the written consent of the Board of Directors
of the Company.
 
(15)          The Company may terminate this Agreement only under the following
conditions: (i) because of the CEO fraud, misappropriation, embezzlement,
willful misconduct or the like; or (ii) because the CEO violates any provision
of this Agreement.
 
(16)          In the event the CEO breaches this Agreement by terminating his
employment prior to the expiration of the term provided in paragraph (2) hereof,
or if CEO is terminated by the Company pursuant to paragraph (13) hereinabove,
the CEO separately agrees, being fully aware that the performance of this
Agreement is important to preserve the present value of the property and
business of the Company, that for twelve (12) calendar months following the date
of such termination he shall not directly or indirectly engage in any business,
whether as proprietor, partner, joint venturer, employer, agent, employee,
consultant, officer or beneficial or record owner of more than one percent (1%)
of the stock of any corporation or association, which is competitive to the
business conducted by the Company, any subsidiary of the Company or any other
affiliate of the Company in the current geographical service area of the Company
or in any geographical area served by the Company during the term of the CEO
employment with the Company. Likewise, within such areas, and during such
period, the CEO shall not solicit nor do business competitive to the business
conducted by the Company, any subsidiary of the Company or any other affiliate
of the Company, with any customers, partners or associates of the Company, any
subsidiary of the Company or any other affiliate of the Company.
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
(17)          The CEO agrees that the breach by him of any of the foregoing
covenants contained in paragraphs (5), (6), (7), (8), (9) or (15) hereof is
likely to result in irreparable harm, directly or indirectly, to the Company and
therefore the CEO consents and agrees that if he violates any of such
obligations, the Company shall be entitled, among and in addition to any other
rights or remedies available hereunder or otherwise, to temporary and permanent
injunctive relief to prevent the CEO from committing or continuing a breach of
such obligations.
 
(18)          It is the desire, intent and agreement of the parties hereto that
the restrictions placed upon the CEO by paragraphs (5), (6), (7), (8), (9), (15)
and (16) hereof shall be enforced to the fullest extent permissible under the
law and public policy applied by any jurisdiction in which enforcement is
sought. Accordingly, if and to the extent that, any portion of the covenants
contained in these paragraphs shall be adjudicated to be unenforceable, such
portion shall be deemed amended to delete therefrom or to reform the portion
thus adjudicated to be invalid or unenforceable; such deletion or reformation to
apply only with respect to the operation of such portion in the particular
jurisdiction in which such adjudication is made.
 
(19)          If it shall be necessary for the Company to place this Agreement
in the hands of an attorney at law for enforcement of any of the provisions
hereof, the CEO shall be liable to the Company for all costs, expenses and
reasonable attorney's fees incurred in connection therewith, irrespective of
whether suit shall be commenced. The costs, expenses and attorney's fees
recoverable by the Company shall include, but not be limited to, costs, expenses
and attorney's fees incurred on appeal or in administrative proceedings.
 
(20)          The parties hereto agree that this Agreement shall be construed
and interpreted and the rights of the parties determined in accordance with the
laws of the State of California.
 
(21)          This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.




IN WITNESS WHEREOF, the parties hereto have hereunto affixed their hands and
seals on the date first hereinabove written.
 
 
/s/ Thomas W. Gardner
 
 DATE:  October 15th, 2007
Thomas W. Gardner, CEO, Z&Z Medical Holdings, Inc.
                     
/s/ Aaron Sandoval
 
 DATE:  October 15th, 2007
Aaron Sandoval, Secretary, Z&Z Medical Holdings, Inc.
                     
/s/ Giorgio Zadini
 
 DATE:  October 15th, 2007
Giorgio Zadini, Director, Z&Z Medical Holdings, Inc.
                     
/s/ Filiberto Zadini
 
 DATE:  October 15th, 2007
Filiberto Zadini, Director, Z&Z Medical Holdings, Inc.
   

 
 
Page 4 of 4

